Name: 2006/644/EC: Commission Decision of 20 September 2006 setting up the High Level Group on Multilingualism
 Type: Decision
 Subject Matter: miscellaneous industries;  humanities
 Date Published: 2006-09-23; 2007-06-05

 23.9.2006 EN Official Journal of the European Union L 263/12 COMMISSION DECISION of 20 September 2006 setting up the High Level Group on Multilingualism (2006/644/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Article 149(2) of the Treaty establishing the European Community assigned the Community the task of developing the European dimension in education, particularly through the teaching and dissemination of the languages of the Member States. (2) With a view to developing a new strategy for multilingualism, in accordance with the Communication from the Commission entitled A new framework strategy for multilingualism (1), the Commission may need to call upon the expertise of specialists in an advisory body. (3) It is therefore necessary to set up a group of experts in the field of multilingualism and to define its tasks and its structure. (4) The group should help to provide support and advice in developing initiatives, as well as fresh impetus and ideas for a comprehensive approach to multilingualism in the European Union. (5) The group should be composed of eight to twelve members. (6) Rules on disclosure of information by members of the group should be provided for, without prejudice to the Commissions rules on security as set out in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom (2). (7) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3), HAS DECIDED AS FOLLOWS: Article 1 The High Level Group on Multilingualism The High Level Group on Multilingualism, hereinafter referred to as the group, is hereby set up. Article 2 Task The groups task shall be to bring about an exchange of ideas, experience and good practice in the field of multilingualism and to make recommendations to the Commission for actions in this domain. Article 3 Consultation 1. The Commission may consult the group on any matter relating to multilingualism. 2. The Chairperson of the group may advise the Commission that it is desirable to consult the Group on a specific question. Article 4 Composition  Appointment 1. The group shall be composed of eight to twelve members. 2. The members of the group shall be appointed by the Commission from specialists with competence in multilingualism. 3. The members shall be appointed in a personal capacity and shall advise the Commission independently of any outside influence. 4. Members of the group shall remain in office until such time as they are replaced or their mandate is renewed. 5. Members who are no longer capable of contributing effectively to the groups deliberations, who resign or who do not comply with the conditions set out in paragraph 3 of this Article or Article 287 of the Treaty may be replaced for the remainder of their term of office. 6. Members appointed in a personal capacity shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. 7. The names of members appointed individually shall be published on the Internet site of DG EAC. The names of members shall be collected, processed and published in accordance with the provisions of Regulation (EC) No 45/2001 (4). Article 5 Operation 1. The group shall be chaired by the member of the Commission responsible for multilingualism. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group. Such groups shall be dissolved as soon as their mandates are fulfilled. 3. The Commissions representative may ask experts or observers with specific competence on a subject on the agenda to participate in the groups or sub-groups deliberations if this is useful and/or necessary. 4. Information obtained by participating in the deliberations of a group or sub-group may not be divulged if, in the opinion of the Commission, that information relates to confidential matters. 5. The group and its sub-groups shall normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services. Other Commission officials with an interest in the proceedings may attend meetings of the group and its sub-groups. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission. 7. The Commission may publish [on the Internet], in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the group. Article 6 Meeting expenses The Commission shall reimburse travel and, where appropriate, subsistence expenses for members, experts and observers in connection with the groups activities in accordance with the Commissions rules on the compensation of external experts. The members, experts and observers shall not be remunerated for the services they render. Meeting expenses are reimbursed within the limits of the annual budget allocated to the group by the responsible Commission services. Article 7 Entry into force The Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 20 September 2006. For the Commission JÃ ¡n FIGEÃ ½ Member of the Commission (1) COM(2005) 596 final. (2) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2006/548/EC, Euratom (OJ L 215, 5.8.2006, p. 38). (3) OJ L 8, 12.1.2001, p. 1. (4) In duly substantiated cases, exemptions may be made to the rule governing publication of the names of members.